

AMENDMENT NO. 1
TO THE SUPPLEMENT NO. 1 TO LICENSE AND SERVICE AGREEMENT


THIS AMENDMENT TO THE SUPPLEMENT NO. 1 TO LICENSE AND SERVICE AGREEMENT
(“Amendment”) is made effective as of January 1, 2019 (the “Amendment Effective
Date”) by and between Digital Turbine USA, Inc. (“Company”) and Cricket Wireless
LLC, an affiliate of AT&T Mobility LLC (“Cricket”) (each a “Party” and together
the “Parties”). This Amendment is governed by the terms of that certain
Supplement No. 1 To License and Service Agreement signed November 2, 2015 (the
“Supplement”), which by this reference is made a part hereof. Capitalized terms
used, but not otherwise defined, herein shall have the meanings attributed to
them in the Supplement.
WHEREAS, Company and Cricket entered into the Supplement; and
WHEREAS, Company and Cricket desire to amend certain terms of the Supplement as
set forth in this Amendment.
NOW, THEREFORE, in consideration of and for the terms and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which is hereby accepted and acknowledged, the Parties mutually
agree as follows:
1.
Amendment of Exhibit C-1 (Business Terms). Parties agree replace Section 1 in
Exhibit C-1 of the Supplement in its entirety, with the following:

“(a) Cricket Share. Company will pay Cricket the percentage of gross revenue
shown in the table below owed to Company from Campaigns of Company-sourced
Applications distributed through the Cricket Application Download Service, which
the Company sources for the Cricket Application Download Service (“Gross
Revenues”). Company agrees that the rates provided for Cricket Share will be at
least as high as any revenue share payable by Company to any other wireless
carriers or operators in the United States:


Tiers
Units
Cricket Share
Company Share
1
[***]
[***]
[***]
2
[***]
[***]
[***]



The foregoing Units tiers are cumulative and are calculated monthly, so that
once a Units threshold is reached, Cricket Share is payable at the new Units
tier for any/all revenues generated from Units so long as the number of Units is
at the new Units tier level. For example, in the first month (January), if there
are [***] Units added, the Units cumulative total would be [***] and the Cricket
Share of Gross Revenues will be calculated at [***] for [***] Units. In the
second month (February), if [***] Units were added, the Units cumulative total
would be [***] and the Cricket Share of Gross Revenues will be calculate at
[***] for the [***] Units, etc.


“(b) Application Allocation. Cricket shall use commercially reasonable efforts
to make available for Company placement at least [***] Company-sourced
Applications, distributed through the Cricket Application Download Service, per
Interactive Device model. The Parties acknowledge and agree that the number of
placed Company-sourced Applications on any given Interactive Device model may
vary depending on (i) device type, device memory, network performance, and other
technical specifications, (ii) Cricket’s request for removal of the
Company-sourced Applications pursuant to the Parties’ License and Service
Agreement, and (iii) limited inventory of Company-sourced Applications.”







--------------------------------------------------------------------------------




(c) [***] will be payable by Cricket to Company for Cricket Applications, AT&T
Applications (including WarnerMedia Applications), or 3rd Party Applications
Cricket sources for the Cricket Application Download Service; provided, however
that Cricket may utilize the Cricket Application Download Service to source and
have installed up to [***] (“3rd-Party App Marketing Fee Cap”) 3rd Party
Applications on [***]Unit for which Cricket is paid a 3rd Party Application
marketing one-time fee (e.g. CPP, CPI, CPA, etc.). The Parties acknowledge that
such 3rd-Party App Marketing Fee Cap does not apply to existing, commercially
launched before Effective Date of this Amendment No. 1, Units with Cricket
Application Download Service. If Cricket exceeds the 3rd-Party App Marketing Fee
Cap on [***] Unit over [***] consecutive months, Company and Cricket agree to
discuss and negotiate in good faith a one-time Company platform fee (CPF)
structure, paid by Cricket to Company, for [***] Unit that exceeded the
3rd-Party App Marketing Fee Cap.
2.
For the purpose of calculating each Party’s Share as of the Effective Date
pursuant to the Tiers specified in Section 1(a) of the Supplement, the total
Unit count shall be reset to [***].

3.
Integration; Conflicts. This Amendment and the Supplement set forth the Parties’
entire agreement with respect to the subject matter hereof and thereof. Except
as expressly modified by this Amendment, each and every term and condition set
forth in the Supplement, and each Party’s rights and obligations thereunder,
shall remain in full force and effect. In the event of a conflict between any
term or condition set forth in herein and the Supplement, the terms and
conditions of this Amendment shall govern and prevail.



4.
Counterparts. This Amendment may be executed in separate counterparts, each of
which when executed and delivered (including without limitation via facsimile or
.pdf transmission) will be deemed an original and all of which together shall
constitute one and the same instrument and will be binding upon the Parties.





IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Amendment Effective Date.




DIGITAL TURBINE USA, INC.    CRICKET WIRELESS LLC






By:         By:     


Name:         Name:     


Its:             Its:     


Date:         Date:     






(Signature Page to Amendment No. 1 to Supplement No. 1 To License and Service
Agreement)



